     Case 4:18-cv-03424 Document 11 Filed in TXSD on 01/07/19 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Malibu Media, LLC

v.                                             Case Number: 4:18−cv−03424

JOHN DOE



                               NOTICE OF RESETTING

A proceeding has been set in this case as to JOHN DOE as set forth below.

Before the Honorable Frances H Stacy
PLACE:
Courtroom 704
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 3/7/2019
TIME: 10:00 AM
TYPE OF PROCEEDING: Initial Conference


Date: January 7, 2019                                      David J. Bradley, Clerk
